UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16508 USA REAL ESTATE INVESTMENT TRUST (Exact Name of Small Business Issuer as specified in its Charter) California 68-0420085 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2443 Fair Oaks Boulevard, #314 Sacramento, California 95825 (Address of principal executive offices) (Zip Code) (916) 761-4992 (Issuer's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Shares of Beneficial Interest (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act .Yes☐ No☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes☐ No☒ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☒ No☐ 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ☐ Indicate by check mark if Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☒ Indicate by check mark whether the Registrant is a shell company (as defined under Rule 12b-2 of the Securities Exchange Act of 1934). Yes ☐ No☒ The aggregate market value of the registrant’s voting shares held by non-affiliates:The registrant has been terminated and all of its shares of beneficial interest have been cancelled. Therefore, the aggregate market value of registrant's shares is zero. There were no shares of beneficial interest outstanding at February 25, 2014. 2 USA REAL ESTATE INVESTMENT TRUST Table of Contents Page PART I. ITEM 1. Business 4 ITEM 1A. Risk Factors 5 ITEM 1B. Unresolved Staff Comments 5 ITEM 2. Properties 5 ITEM 3. Legal Proceedings 5 ITEM 4. Mine Safety Disclosures 5 PART II. ITEM 5. Market for the Registrant’s Common Equity and Related Shareholder Matters and Issuer Purchases of Equity Securities 6 ITEM 6. Selected Financial Data 6 ITEM 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 6 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 7 ITEM 8. Financial Statements and Supplementary Data 8 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 19 ITEM 9A. Controls and Procedures 19 ITEM 9B. Other Information 20 PART III. ITEM 10. Directors, Executive Officers and Corporate Governance 20 ITEM 11. Executive Compensation 21 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 22 ITEM 13. Certain Relationships and Related Transactions and Director Independence 22 ITEM 14. Principal Accounting Fees and Services 23 PART IV ITEM 15. Exhibits and Financial Statement Schedules 23 3 Forward-Looking Statements This Annual Report on Form 10-K of USA Real Estate Investment Trust (the "Trust"), contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Such statements are based on assumptions and expectations which may not be realized and are inherently subject to risks, uncertainties and other factors, many of which cannot be predicted with accuracy and some of which might not even be anticipated. Future events and actual results, performance, transactions or achievements, financial and otherwise, may differ materially from the results, performance, transactions or achievements expressed or implied by the forward-looking statements. Risks, uncertainties and other factors that might cause such differences, some of which could be material, include, but are not limited to: maintaining sufficient liquidity to fund the winding up of the business, changes in the global political environment; national and local economic, business and real estate and other market conditions; the competitive environment in which the Trust operates; property management risks; financing risks, such as the inability to obtain debt or equity financing on favorable terms; possible future downgrades in the Trust's credit rating; the level of volatility of interest rates; financial stability of tenants, including the ability of tenants to pay rent, the decision of tenants to close stores and the effect of bankruptcy laws; the rate of revenue increases versus expense increases; governmental approvals, actions and initiatives; environmental/safety requirements and costs, risks of real estate acquisition and development, including the failure of acquisitions to close and pending developments and redevelopments to be completed on time and within budget, risks of disposition strategies, including the failure to complete sales on a timely basis and the failure to reinvest sale proceeds in a manner that generates favorable returns; risks of joint venture activities; as well as other risks identified in this Annual Report on Form 10-K and, from time to time, in the other reports the Trust files with the Securities and Exchange Commission or in other documents that the Trust publicly disseminates. The Trust undertakes no obligation to publicly update or revise these forward-looking statements, whether as a result of new information, future events or otherwise. PART I. ITEM 1. BUSINESS. The Trust is a California business trust that was formed on October 7, 1986. The primary purpose of the Trust was to engage in the business of acquiring, owning, operating and financing real estate investments. The Trust commenced operations on October 19, 1987, upon the sale of the minimum offering amount of shares of beneficial interest. A special meeting of the shareholders of record of USA Real Estate Investment Trust (the “Trust”) was held on December 4, 2013, and the shareholders adopted a resolution for the immediate termination of the Trust and a distribution of the assets of the Trust (subject to a reserve for the costs and expenses of winding up the business of the Trust) to the shareholders of record of the Trust. After the meeting, the Trustees acted to set aside a reasonable reserve for the anticipated costs and expenses of winding up the business of the Trust, and then resolved to pay and distribute the remaining balance of the assets of the Trust to the shareholders of record on a pro rata basis according to the number of shares owned by each shareholder. The Trustees expect that the business and affairs of the Trust will be completely wound up and the Trust will be dissolved by the end of 2014. At that time, there will be a final accounting of the reserve described above and, if any assets of the Trust then remain, there will be another and final pro rata distribution of the remaining assets of the Trust on the same basis as the current distribution. However, if at that time there are no remaining assets of the Trust, then there will be no further distribution to the shareholders of the Trust. 4 ITEM 1A. RISK FACTORS. Not applicable to smaller reporting companies. ITEM 1B. UNRESOLVED STAFF COMMENTS. Not applicable to smaller reporting companies. ITEM 2. PROPERTIES. None. ITEM 3. LEGAL PROCEEDINGS. None. ITEM 4. MINE SAFETY DISCLOSURES. None. 5 PART II ITEM 5. MARKET FOR THE REGISTRANT’SCOMMON EQUITY, RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Effective December 31, 2013 all of the Trust’s shares of beneficial interest outstanding were cancelled and may no longer be assigned or transferred. Therefore, the Trust no longer has any shareholders. The Trust paid distributions of $38 per share in 2013 and no distributions in 2012. ITEM 6. SELECTED FINANCIAL DATA. Not applicable to smaller reporting companies. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. A special meeting of the shareholders of record of USA Real Estate Investment Trust (the “Trust”) was held on December 4, 2013, and the shareholders adopted a resolution for the immediate termination of the Trust and a distribution of the assets of the Trust (subject to a reserve for the costs and expenses of winding up the business of the Trust) to the shareholders of record of the Trust. After the meeting, the Trustees acted to set aside a reasonable reserve for the anticipated costs and expenses of winding up the business of the Trust, and then resolved to pay and distribute the remaining balance of the assets of the Trust to the shareholders of record on a pro rata basis according to the number of shares owned by each shareholder. The Trustees expect that the business and affairs of the Trust will be completely wound up and the Trust will be dissolved by the end of 2014 . At that time, there will be a final accounting of the reserve described above and, if any assets of the Trust then remain, there will be another and final pro rata distribution of the remaining assets of the Trust on the same basis as the current distribution. However, if at that time there are no remaining assets of the Trust, then there will be no further distribution to the shareholders of the Trust. As a result of these decisions, the Trust adopted the liquidation basis of accounting as of December 1, 2013, which was the beginning of the fiscal month closest to the shareholders’ approval date. This basis of accounting is appropriate when the liquidation of an entity is imminent. Under this basis of accounting, assets and liabilities are stated at their net realizable value, and estimated costs through the liquidation date are accrued for, to the extent reasonably determinable. ACCRUED LIQUIDATION COSTS: Under the liquidation basis of accounting, assets are stated at their net realizable value, liabilities are stated at their estimated settlement amounts and estimated costs through the liquidation date are accrued for, to the extent reasonably determinable. The Trust is required to make significant estimates and judgments. These estimates are subject to change. The Trust reviews, on a quarterly basis, the estimated fair value of its assets and all other remaining operating expenses and contractual commitments such as professional fees and other outside services to determine the estimated costs to be incurred during the liquidation period. 6 RESULTS OF OPERATIONS AND FINANCIAL POSITION The Trust has no continuing revenues, but has continuing accruedexpenses. During the eleven months ended November 30, 2013, the Trust advanced $8,652 to West Coast Realty Trust, Inc., a related party (“WCRT”). As of December 31, 2013, the Trust has advanced a total of $825,934 to WCRT in connection with WCRT’s formation and proposed initial public offering and was expected to be repaid without interest at the closing of WCRT’s proposed initial public offering. Of this advance, $230,000 relates to fees paid to Aviva Life and Annuity Company for a planned mortgage refinance. The mortgage refinance was completed and WCRT remitted $230,000 to the Trust in June 2013. WCRT’s proposed initial public offering has been delayed and collection of the advance is uncertain. As such, the Trust recorded impairment charges of $8,652 and $587,282 in the statement of operations for the eleven months ended November 30, 2013 and the year ended December 31, 2012, respectively. The advance is reflected as “Other assets” on the accompanying statement of net assets and balance sheet and recorded at $0 and $230,000 at December 31, 2013 and December 31, 2012, respectively. LIQUIDITY AND CAPITAL RESOURCES The Trust has no continuing revenues, but has continuing accrued expenses. The Trust expects to meet its short-term liquidity requirements from cash on hand. Cash on hand will be sufficient to provide payment in full to the Trust’s creditors based on the net asset balance of the Trust as of December 31, 2013. OFF-BALANCE SHEET ARRANGEMENTS The Trust has no off-balance sheet arrangements. IMPACT OF INFLATION The Trust's operations have not been materially affected by inflation. The rate of inflation has been relatively low since the Trust commenced operations in October 1987. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable to smaller reporting companies. 7 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Page Report of Independent Registered Public Accounting Firm 9 Statement of Changes in Net Assets in Liquidation For the Period December 1, 2013 to December 31, 2013 10 Statement of Net Assets in Liquidation and Balance Sheet As of December 31, 2013 and 2012, respectively 11 Statements of Operations For the Eleven-Month Period Ended November 30, 2013 and Fiscal Year Ended December 31, 2012 12 Statements of Changes in Shareholders' Equity For the Eleven-Month Period Ended November 30, 2013 and Fiscal Year Ended December 31, 2012 13 Statements of Cash Flows For the Eleven-Month Period Ended November 30, 2013 and Fiscal Year Ended December 31, 2012 14 Notes to Financial Statements 15 8 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Trustees and Shareholders USA Real Estate Investment Trust Sacramento, California We have audited the accompanying balance sheet of USA Real Estate Investment Trust (the “Trust”) as of December 31, 2012, and the related statements of operations, changes in shareholders’ equity, and cash flows for the year then ended, and for the eleven month period ended November 30, 2013. In addition, we have audited the accompanying statement of net assets in liquidation as of December 31, 2013, and the related statement of changes in net assets in liquidation for the period December 1, 2013 to December 31, 2013.These financial statements are the responsibility of the Trust's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Trust is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Trust's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Trust as of December 31, 2012, the results of its operations and its cash flows for the year then ended and for the eleven month period ended November 30, 2013, its net assets in liquidation as of December 31, 2013, and the changes in net assets in liquidation for the period December 1, 2013 to December 31, 2013, in conformity with U.S. generally accepted accounting principles applied on the bases described in the following paragraph. As discussed in Note 1 to the financial statements, the shareholders of the Trust approved a plan of liquidation on December 4, 2013, and the Trust commenced liquidation shortly thereafter. As a result, the Trust has changed its basis of accounting for periods subsequent to November 30, 2013 from the going concern basis to the liquidation basis. Effective December 1, 2013, the Trust adopted new accounting guidance related to the liquidation basis of accounting. /s/ Crowe Horwath LLP Sacramento, California February 25, 2014 9 USA REAL ESTATE INVESTMENT TRUST Statement of Changes in Net Assets in Liquidation (Liquidation Basis) For the Period December 1, 2013 to December 31, 2013 Shareholders’ equity at November 30, 2013 $ Liquidation basis adjustments: Adjust assets and liabilities to fair value Accrued liquidation costs ( 124,694 ) Net assets in liquidation as of December 1, 2013 Liquidation basis adjustments: Net revenues from December 1, 2013 to December 31, 2013 Net costs from December 1, 2013 to December 31, 2013 Distribution ( 599,956 ) Net assets in liquidation basis as of December 31, 2013 $ See notes to financial statements. 10 USA REAL ESTATE INVESTMENT TRUST Statement of Net Assets in Liquidation as of December 31, 2013 (Liquidation Basis) Balance Sheet as of December 31, 2012 (Going Concern Basis) December 31, December 31, Assets Real estate loan, net $ $ Cash Other assets, net Total assets $ $ Liabilities and Shareholders' Equity Liabilities: Accounts payable $ $ Accrued liquidation costs Total liabilities Net assets in liquidation $ Commitments and Contingencies Shareholders' Equity: Shares of beneficial interest, par value $1 per share; 62,500 shares authorized; 15,798 shares outstanding at December 31, 2012 Additional paid-in capital Distributions in excess of cumulative net income ( 25,172,166 ) Total shareholders' equity Total liabilities and shareholders' equity $ See notes to financial statements. 11 USA REAL ESTATE INVESTMENT TRUST Statements of Operations For the Eleven Month Period Ended November 30, 2013 and The Year Ended December 31, 2012 (Going Concern Basis) For the Eleven Months Ended November 30, 2013 For the Year Ended December 31, 2012 Revenues: Interest income $ $ Expenses: Operating Impairment of related partyreceivables General and administrative Net loss $ ( 142,801 ) $ ( 779,470 ) Net loss per share $ ( 9.04 ) $ ( 46.35 ) Weighted-average number of shares See notes to financial statements. 12 USA REAL ESTATE INVESTMENT TRUST Statements of Changes in Shareholders' Equity For the Eleven Month Period Ended November 30, 2013 and The Year Ended December 31, 2012 (Going Concern Basis) Shares of Beneficial Interest Additional Paid-in Distributions in Excess of Cumulative Total Shareholders' Number Amount Capital Net Income Equity December 31, 2011 $ $ $ ( 24,392,696 ) Net loss ( 779,470 ) ( 779,470 ) Repurchase of Shares ( 2,209 ) ( 2,209 ) ( 181,801 ) ( 184,010 ) December 31, 2012 ( 25,172,166 ) Net loss ( 142,801 ) ( 142,801 ) Repurchase of Shares ( 10 ) ( 10 ) ( 823 ) ( 833 ) November 30, 2013 $ $ $ ( 25,314,967 ) $ See notes to financial statements. 13 USA REAL ESTATE INVESTMENT TRUST Statements of Cash Flows For the Eleven Month Period Ended November 30, 2013 and The Year Ended December 31, 2012 (Going Concern Basis) For the Eleven Months Ended November 30, 2013 For the Fiscal Year Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ( 142,801 ) $ ( 779,470 ) Adjustments to reconcile net loss to net cash used in operating activities: Impairment charge Changes in operating assets and liabilities: Increase (decrease) in accounts payable ( 100,749 ) Net cash used in operating activities ( 114,010 ) ( 292,937 ) CASH FLOWS FROM INVESTING ACTIVITIES: Net proceeds from the sale of real estate Advance to related party ( 8,652 ) ( 738,782 ) Reimbursement from related party Net cash provided by in investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Payment of note payable ( 500,000 ) Repurchase of shares of beneficial interest ( 833 ) ( 184,010 ) Net cash used in financing activities ( 833 ) ( 684,010 ) NET INCREASE IN CASH CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ Supplemental cash flow disclosures: Cash paid for interest $ See notes to financial statements. 14 USA REAL ESTATE INVESTMENT TRUST Notes to Financial Statements 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES GENERAL: The Trust is a California business trust that was formed on October 7, 1986. The primary purpose of the Trust was to engage in the business of acquiring, owning, operating and financing real estate investments. The Trust commenced operations on October 19, 1987, upon the sale of the minimum offering amount of shares of beneficial interest. A special meeting of the shareholders of record of USA Real Estate Investment Trust (the “Trust”) was held on December 4, 2013, and the shareholders adopted a resolution for the immediate termination of the Trust and a distribution of the assets of the Trust (subject to a reserve for the costs and expenses of winding up the business of the Trust) to the shareholders of record of the Trust. After the meeting, the Trustees acted to set aside a reasonable reserve for the anticipated costs and expenses of winding up the business of the Trust, and then resolved to pay and distribute the remaining balance of the assets of the Trust to the shareholders of record on a pro rata basis according to the number of shares owned by each shareholder. The Trustees expect that the business and affairs of the Trust will be completely wound up and the Trust will be dissolved by the end of 2014. At that time, there will be a final accounting of the reserve described above and, if any assets of the Trust then remain, there will be another and final pro rata distribution of the remaining assets of the Trust on the same basis as the current distribution. However, if at that time there are no remaining assets of the Trust, then there will be no further distribution to the shareholders of the Trust. As a result of these decisions, the Trust adopted the liquidation basis of accounting as of December 1, 2013, which was the beginning of the fiscal month closest to the shareholders’ approval date. This basis of accounting is appropriate when the liquidation of an entity is imminent. Under this basis of accounting, assets and liabilities are stated at their net realizable value, and estimated costs through the liquidation date are accrued for, to the extent reasonably determinable. ACCRUED LIQUIDATION COSTS: Under the liquidation basis of accounting, assets are stated at their net realizable value, liabilities are stated at their estimated settlement amounts and estimated costs through the liquidation date are accrued for, to the extent reasonably determinable. The Trust is required to make significant estimates and judgments. These estimates are subject to change. The Trust reviews, on a quarterly basis, the estimated fair value of its assets and all other remaining operating expenses and contractual commitments such as professional fees and other outside services to determine the estimated costs to be incurred during the liquidation period. The Trust expects to incur liquidation costs of $124,694 through the liquidation date. Liquidation costs of $122,982 were unpaid and accrued as of December 31, 2013. The Trust is required to make significant estimates and exercise judgment in determining accrued liquidation costs. The Trust accrued costs expected to be incurred in liquidation and recorded payments made related to the accrued liquidation costs as follows: Accrued Liquidation Costs As Booked December 1, Adjustments To Reserves Payments Balance at December 31, Outside services $ $ $ ) $ Trustee fees Total $ $ $ ) $ On a periodic basis, the Trust reviews all other remaining operating expenses and contractual commitments such as outside services and Trustee fees to determine the estimated costs to be incurred during the liquidation period. The Trust anticipates that wind up related costs will extend through 2014 as it settles the remaining matters. The estimate for outside services in accrued liquidation costs was $114,732 at December 31, 2013. These costs reflect the costs expected to be incurred to wind up the Trust through 2014. The estimated Trustee fees in accrued liquidation costs were $8,250 at December 31, 2013. These costs reflect the fees to be incurred for the final Trustee meetings scheduled for January and February of 2014. The Trust does not expect to incur any additional Trustee fees after these meetings to wind up the Trust. The Trust expects to settle its liabilities through cash on hand. USE OF ESTIMATES: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amount of assets, liabilities, revenues and expenses and the disclosure of contingent assets and liabilities. Actual results could differ from those estimates. CASH: Cash consists of demand deposits with financial institutions. Cash balances periodically exceeded the insurable amounts. 15 DISTRIBUTIONS IN EXCESS OF NET INCOME: The Trust has a general policy of distributing cash to its shareholders in an amount that approximates taxable income plus noncash charges such as depreciation and amortization. As a result, distributions to shareholders exceed cumulative net income. SEGMENT POLICY: The Trust operates in one business segment. For 2013 and 2012, all revenues have been derived from domestic operations. REVENUE RECOGNITION: Interest income is accrued on the outstanding principal amounts of the real estate loans. When the Trust determines that a loan is impaired, income recognition is suspended if full recovery of interest and principal appears uncertain. Loan fees are recognized as interest income over the lives of the related real estate loans using the straight-line method. INCOME TAXES: From 1987 through 2011 the Trust was organized and operated in a manner that enabled it to be taxed as a real estate investment trust rather than a regular corporation. In 2012 the Trust was unable to maintain its status as areal estate investment trust. Accordingly, in 2012 and subsequent years the Trust will be taxed as a regular corporation. NET INCOME PER SHARE: Net income per share is computed based on the weighted-average number of shares outstanding. RECENTLY ISSUED AND ADOPTED ACCOUNTING GUIDANCE: In April 2013, the Financial Accounting Standards Board (“FASB”) issued ASU 2013-07, Presentation of Financial Statements (Topic 205)–Liquidation Basis of Accounting . These amendments require an entity to prepare its financial statements using the liquidation basis of accounting (“LBA”) when liquidation is imminent. Among the requirements of LBA financial statements is that they: (a) present relevant information about an entity's expected resources in liquidation by measuring and presenting assets at the amount of the expected cash proceeds from liquidation; (b) include in its presentation of assets any items not previously recognized under U.S. GAAP but that it expects to either sell in liquidation or use in settling liabilities; (c) recognize and measure an entity's liabilities in accordance with U.S. GAAP that otherwise applies to those liabilities; and (d) disclose an entity's plan for liquidation, the methods and significant assumptions used to measure assets and liabilities, the type and amount of costs and income accrued, and the expected duration of the liquidation process. The Trust adopted this accounting update on December 1, 2013 and provided related disclosures in the financial statement footnotes. 2. REAL ESTATE LOAN As of December 31, 2013 and 2012 the Trust had one real estate loan with a recorded amount of $0, which is net of a $150,800 allowance, collateralized by property in Sacramento, California and personally guaranteed by the principal members of the borrower. The loan bears interest at 10% per annum, payable in monthly installments of interest only. The principal balance was due August 31, 2010. As such, the remaining $150,800 balance is considered impaired and the Trust recorded a $150,800 provision for loan loss to establish a loan loss reserve in September 2011. Effective January 1, 2010, the Trust suspended income recognition on the real estate loan. Interest income forgone on the real estate loan during 2013 and 2012 was $15,080 and $15,080, respectively. 3. SHAREHOLDERS’ EQUITY In May 2013, the Trust repurchased 10 of its shares of beneficial interest for $833 or $83.30 per share in a privately-negotiated transaction. In 2012, the Trust repurchased 2,209 of its shares of beneficial interest for $184,010 or $83.30 per share in privately-negotiated transactions. On December 31, 2013 the Trust paid distributions of $38 per share or $599,956 and all of the Trust’s shares of beneficial interest outstanding were cancelled and may no longer be assigned or transferred. Therefore, the Trust no longer has any shareholders. 16 4. COMMITMENTS AND CONTINGENCIES The Trust may become involved in claims and legal matters arising in the ordinary course of business. The Trust evaluates these claims and legal matters on a case-by-case basis to make a determination as to the impact, if any, on its business, liquidity, results of operations, financial condition or cash flows. The Trust currently believes that the ultimate outcome of these claims and proceedings, individually and in the aggregate, will not have a material adverse impact on its financial position, results of operations or cash flows. The Trust’s evaluation of the potential impact of these claims and legal proceedings on its business, liquidity, results of operations, financial condition and cash flows could change in the future. 5. FAIR VALUE MEASUREMENTS AND OTHER FINANCIAL MEASUREMENTS The Trust had no assets or liabilities accounted for at fair value on a recurring or non-recurring basis at December 31, 2012. Fair value is the exchange price that would be received for an asset or paid to transfer a liability (exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. There are three levels of inputs that may be used to measure fair values : Level 1 – Quoted prices (unadjusted) for identical assets or liabilities in active markets that the entity can access as of the measurement date. Level 2 – Significant other observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3 – Significant unobservable inputs that reflect a company’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. The carrying values and fair values of the Trust’s financial instruments were as follows: December 31, 2013 December 31, 2012 Level Carrying value Fair value Carrying value Fair value Cash 1 $ Accounts payable 2 There were no transfers between Level 1 and Level 2 during 2013 or 2012. Cash and Accounts payable. The carrying amounts approximate fair value because of the short maturity of the instruments. 6. RELATED PARTY During the eleven months ended November 30, 2013, the Trust advanced $8,652 to West Coast Realty Trust, Inc., a related party (“WCRT”). As of December 31, 2013, the Trust has advanced a total of $825,934 to WCRT in connection with WCRT’s formation and proposed initial public offering and was expected to be repaid without interest at the closing of WCRT’s proposed initial public offering. Of this advance, $230,000 relates to fees paid to Aviva Life and Annuity Company for a planned mortgage refinance. The mortgage refinance was completed and WCRT remitted $230,000 to the Trust in June 2013. WCRT’s proposed initial public offering has been delayed and collection of the advance is uncertain. As such, the Trust recorded impairment charges of $8,652 and $587,282 in the statement of operations for the eleven months ended November 30, 2013 and the year ended December 31, 2012, respectively. The advance is reflected as “Other assets” on the accompanying statement of net assets and balance sheet and recorded at $0 and $230,000 at December 31, 2013 and December 31, 2012, respectively. 17 7. INCOME TAXES Losses before income taxes amounted to $142,801 and $779,470 for the eleven months ended and the year ended November 30, 2013 and December 31, 2012, respectively. Because of the net operating losses and a valuation allowance on deferred tax assets, there was no provision for income taxes recorded in the financial statements for the eleven months ended or year ended November 30, 2013 or December 31, 2012, respectively. A reconciliation of the federal statutory income tax rate of 34% and the Trust’s income tax rates is as follows: Eleven Months Ended November Statutory federal income tax benefit $ 31 % State income tax, net of federal benefit 9 % Valuation allowance ) )% Effective income tax $ - 0 % Fiscal Year Ended December 31, Statutory federal income tax benefit $ 31 % State income tax, net of federal benefit 9 % Valuation allowance ) )% Effective income tax $ - 0 % The components of the deferred tax assets (liabilities) consisted of the following as of December 31, 2013 and 2012: Deferred tax assets: Net operating loss carry forwards $ $ State taxes Valuation allowance ) ) Total deferred tax assets, net $ - $ - 18 The Trust has no interest or penalties related to unrecognized tax benefits at December 31, 2013 or 2012. The Trust has no material uncertain tax positions. The net operating loss carry-forwards of $922,271 as of December 31, 2013 will expire in 20 years. Based on the historical taxable income and projections for future taxable income over the periods in which the deferred income tax assets become deductible, management believes it more likely than not that the Trust will not realize benefits of these deductible differences as of December 31, 2013. Management has, therefore, established a full valuation allowance against its net deferred income tax assets as of December 31, 2013. The Trust began reporting under the liquidation basis of accounting on December 1, 2013. Since this date the Trust has not reported a statement of operations and, as such, has not reported income tax expense. The Trust’s estimates of tax implications related to the liquidation of the Trust are not expected to change through the wind up of the business. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTINGAND FINANCIAL DISCLOSURE. None. ITEM 9A. CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures The Trust's management, including its Chief Executive Officer and Chief Financial Officer conducted an evaluation of the effectiveness of the Trust's disclosure controls and procedures as of December 31, 2013. Based on that evaluation, they concluded that the Trust's disclosure controls and procedures were effective as of December 31, 2013 to provide reasonable assurance that information the Trust is required to disclose in reports that it submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to management as appropriate, to allow timely decisions regarding required disclosure. Changes in Internal Controls over Financial Reporting There have been no changes in the Trust’s internal controls over financial reporting that occurred during the quarter ended December 31, 2013, that have materially affected, or are reasonably likely to materially affect, the Trust’s internal control over financial reporting. Limitations on Effectiveness of Controls and Procedures In designing and evaluating the disclosure controls and procedures, management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. In addition, the design of disclosure controls and procedures must reflect the fact that there are resource constraints and that management is required to apply its judgment in evaluating the benefits of possible controls and procedures relative to their costs. Management’s Report on Internal Control over Financial Reporting Management of the Trust is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rule 13a-15(f) of the Exchange Act. Management assessed the effectiveness of the Trust’s internal control over financial reporting based on criteria for effective internal control over financial reporting described in the 1992Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).Based on its assessment, management concluded that the Trust’s internal control over financial reporting was effective as of December 31, 2013. 19 This annual report does not include an attestation report of the Trust’s independent registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Trust’s independent registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit the Trust to provide only management’s report in this annual report. ITEM 9B. OTHER INFORMATION. None. PART III. ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CORPORATE GOVERNANCE. GENERAL The Trust has no employees. It is administered by its Trustees and by its Chairman, and by independent contractors who work under the supervision thereof. THE TRUSTEES The Trustees of the Trust are as follows: Name Age Trustee Since Office Jeffrey B. Berger 61 Trustee, Chairman and Chief Executive Officer Gregory E. Crissman 62 Trustee and Chief Financial Officer Benjamin A. Diaz 80 Trustee and Secretary The following is a brief description of the background and business experience of each Trustee. JEFFREY B. BERGER. Mr. Berger was elected as a Trustee in December 2010and has served as Chief Executive Officer and Chairman since April 2011. Mr. Berger is president of University Capital Management, Inc. or UCM. UCM is a full-service real estate investment company engaged principally in the ownership and development, acquisition and management of commercial and residential real estate throughout California, Northern Nevada and Hawaii. Mr. Berger earned his Bachelor of Arts from the University of California, Davis in 1974 and his Juris Doctorate degree from Thomas Jefferson School of Law in 1978. He is a member of the State Bar of California and the American Bar Association. GREGORY E. CRISSMAN.
